DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachi (US 2015/0370519).


Regarding claim 1, Tachi teaches an apparatus comprising (MFP 101; ¶¶ 0027-0032, Fig. 1): 
a memory (storage 114; ¶ 0028, Fig. 1); and 
a processor coupled to the memory and configured to store data in the memory (CPU 111; ¶ 0028, Fig. 1), 
transmit the data stored in the memory to an information processing system (input transmission job in transmission job queue 400; ¶ 0047, Fig. 5 S503), 
instruct the information processing system to execute a transfer job (start transmission process; ¶¶ 0062-0065), the transfer job including a first process for transferring the data and a second process related to the first process (transit data and store history information and increment number of non-output cases; ¶¶ 0064-0068, Fig. 8 S802-S803), and 
delete the data from the memory in a case where transfer job execution history information indicates that the first process and the second process are completed, the transfer job execution history information including a history of execution of the transfer job (delete transmission job and data; ¶ 0068, Fig. 8 S804).
Regarding claim 2, Tachi teaches the apparatus according to claim 1, wherein the second process includes sending information related to transfer of the data to a notification destination associated with the data (output communication management report; ¶¶ 0045-0047, Fig. 5 S506).

Regarding claim 3, Tachi teaches the apparatus according to claim 2, wherein the notification destination is an email address, and the second process includes transmitting an email to the email address (communication management report sent to an e-mail address; ¶ 0035).

Regarding claim 4, Tachi teaches the apparatus according to claim 1, wherein the second process includes causing the information processing system to execute a process related to the first process (communication management report entered into job queue as a transmission job; ¶¶ 0053-0061, Fig. 7).

Regarding claim 5, Tachi teaches the apparatus according to claim 1, wherein the processor is configured to determine whether the transfer job execution history information indicates that the first process and the second process are completed, based on whether a value of a transfer status included in the transfer job execution history information indicates that the transfer job has been successfully completed (communication history information will show output status of transmission job and transmission of communication management report; ¶¶ 0049-0050).

Regarding claim 6, Tachi teaches the apparatus according to claim 5, wherein the value indicating that the transfer job has been successfully completed indicates that the information processing system has received a signal from a transfer destination in the first process and that the second process has been completed, the signal indicating successful transfer of the data (OK or NG response from mail server based on transmission success or failure; ¶ 0049).

Regarding claim 7, Tachi teaches the apparatus according to claim 1, wherein the processor is configured to identify, based on the transfer job execution history information, data to be transmitted from among pieces of data stored in the memory, and transmit the identified data to the information processing system (transmission job queue 400; ¶ 0040, Fig. 4).

Regarding claim 9, Tachi teaches the apparatus according to claim 1, wherein the processor is configured to register processes including a deletion process and a transfer process in queue information, and execute the processes registered in the queue information according to an order, the queue information including the processes in a queue (job queue 400; ¶ 0040, Fig. 4).

Regarding claim 10, Tachi teaches the apparatus according to claim 1, wherein the processor is configured to receive a selection as to whether to enable a data deletion function, and delete, from the memory, data that is received after a date and time when the data deletion function is enabled (error job clear setting; ¶¶ 0039-0040, Fig. 3 and ¶¶ 0033-0038, Fig. 2).

Regarding claim 11, Tachi teaches a data transfer system comprising (MFP 101; ¶¶ 0027-0032, Fig. 1): 
an apparatus including a first memory, and a first processor (storage 114 and CPU 111; ¶ 0028, Fig. 1); and 
an information processing system including a second memory, and a second processor (plurality of CPUs and storages; ¶ 0029), 
wherein the first processor is configured to store data in the first memory (storage stores image data; ¶ 0028), 
transmit the data stored in the memory to the information processing system (input transmission job in transmission job queue 400; ¶ 0047, Fig. 5 S503), 
instruct the information processing system to execute a transfer job (start transmission process; ¶¶ 0062-0065), the transfer job including a first process for transferring the data and a second process related to the first process (transmission and increment number of non-output cases; ¶¶ 0064-0068, Fig. 8 S802-S803), 
and delete the data from the memory in a case where transfer job execution history information indicates that the first process and the second process are completed, the transfer job execution history information including a history of execution of the transfer job (delete transmission job and data; ¶ 0068, Fig. 8 S804), and 
wherein the second processor is configured to execute the transfer job in response to receiving an instruction to execute the transfer job (transmit data to set address S801; ¶ 0065, Fig. 8), and update the transfer job execution history information in accordance with an execution status of the transfer job (store history information; ¶ 0066, Fig. 8 S803).

Claim 12 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 12.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 2001/0034774) teaches a document transmission apparatus that can transmit a document and receive confirmation of delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672